 Case 6:20-cv-00662-JDK-KNM Document 4 Filed 02/03/21 Page 1 of 2 PageID #: 22




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                              §
ROBERT MILLER, #866293,                       §
                                              §
      Plaintiff,                              §
                                              §
v.                                            §     Case No. 6:20-cv-662-JDK-KNM
                                              §
UNIVERSITY OF TEXAS MEDICAL                   §
BRANCH, et al.,                               §
                                              §
      Defendants.                             §
                                              §

                                ORDER OF DISMISSAL
        On December 28, 2020, Plaintiff Robert Miller filed an original civil rights

 complaint initiating this action, but did not file an advanced written permission from

 a United States District Judge or Fifth Circuit Judge expressly authorizing the filing

 of this case or pay the applicable filing fee in full.

        On November 13, 2018, the Northern District of Texas barred Plaintiff from

 filing any new civil action or lawsuit in that court or any other court unless he obtains

 advanced written permission from a United States District Judge or Fifth Circuit

 Judge expressly authorizing the filing of such law or civil action. Miller v. Univ. of

 Tex. Med. Branch Hosp., No. 6:18-cv-41-C, Docket No. 7 at 5 (N.D. Tex. Nov. 13,

 2018). The Northern District Court further instructed Plaintiff that any request for

 permission to file a lawsuit must be accompanied by: (a) a proposed, completed

 complaint on the proper form, and (b) payment in full of the applicable filing fee. Id.

 Plaintiff was also warned that further frivolous or malicious filings could result in



                                              1
Case 6:20-cv-00662-JDK-KNM Document 4 Filed 02/03/21 Page 2 of 2 PageID #: 23




additional sanctions, including monetary sanctions. Id.

       Since the entry of that order, Plaintiff has had at least the following suits

dismissed as barred: Miller v. University of Texas Medical Branch, et al., No. 5:19-cv-

0012-C (N.D. Tex. Jan. 13, 2019); Miller v. Bustos, No. 6:20-cv-167 (E.D. Tex. May 21,

2020); and Miller v. University of Texas Medical Branch, et al., No. 6:20-cv-223 (E.D.

Tex. June 16, 2020). Based on the Plaintiff’s conduct before the Northern District of

Texas and this Court, this Court adopted a similar restriction in a subsequent lawsuit

by Plaintiff. Miller v. Univ. of Tex. Med. Branch, No. 6:20-cv-223, Docket No. 7 at 5

(E.D. Tex. June 16, 2020).

       This Court is bound by the sanctions imposed by the United States Court of

Appeals for the Fifth Circuit and honors sanctions imposed by other federal district

courts in the State of Texas. See General Order No. 94-6 (E.D. Tex. Feb. 2, 1994);

Balawajder v. Scott, 160 F.3d 1066, 1068 (5th Cir. 1998) (explaining that a district

court does not abuse its discretion in honoring sanctions imposed by other district

courts). This Court takes the sanctions imposed by a sister district or court seriously

and will not disregard a sanction that has been imposed.

       Here, Plaintiff did not present authorization from a district judge or the Fifth

Circuit prior to filing this lawsuit. Further, he failed to pay the full filing fee of $400

with the filing of this suit. Accordingly, it is hereby ORDERED that this civil action

is DISMISSED WITH PREJUDICE as BARRED.

      So ORDERED and SIGNED this 3rd day of February, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
                                            2
